DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 06/22/2021 has been entered. Claims 1 and 7-8 have been amended and Claim 2 has been canceled. Hence, Claims 1 and 3-13 are currently pending.

Withdrawn/Moot Objections and Rejections
	Claim 2 has been cancelled and thus the objection of the cancelled claim is now moot.
	Claims 7-8 now depend on allowable subject matter of Claim 1 and thus the objection of the claims for depending on rejected base claim has been withdrawn.
	Claim 1 has been amended by incorporating the allowable subject matter of previously presented, now cancelled, Claim 2. Patent numbers US3,932,544 (US’544 hereinafter, cited in IDS 09/17/2020) and US4,034,049 (US’049 hereinafter) fail to teach every limitation of the now amended Claim 1. Furthermore, the aforementioned prior art references fail to make obvious the now amended Claim 1. As such, the 102(a)(1) and 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claims 10-13 have been cancelled.
NOTE: This application is in condition for allowance except for the presence of claims 10-13 directed to invention non-elected without traverse and thus the claims have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Patent numbers US3,932,544 (US’544 hereinafter, cited in IDS 09/17/2020) and US4,034,049 (US’049 hereinafter).
US’544 teaches in Examples II and IV a method for producing 1,2,3,4-tetrachlorobutane, the method comprising placing a reaction liquid mixture comprising 3,4-dichlorobutene-1 (Table 1) in a reaction container and introducing chlorine gas into a vapor space above the reaction liquid mixture. Furthermore, US’049 teaches in Examples 2-5 and 7 (col. 6, lines 52-54) a method for producing 1,2,3,4-tetrachlorobutane, the method comprising placing a reaction liquid mixture comprising 3,4-dichlorobutene-1 (Table 1) in a reaction container and introducing chlorine gas into a vapor space above the reaction liquid mixture.

Furthermore, US’544 and US’049 teaches that chlorine is introduced into the reaction zone at a rate of from about 0.01 to about 2.0 mole percent per minute (US’544 col. 2, lines 62-64; US’049 col. 3, lines 15-17). However, the references fail to teach the limitation of Claim 2 where the chlorine gas is supplied at an amount of 5.0 mol/h/cm2 or less per unit area of a liquid surface of the reaction liquid in the reaction container.
In view of the foregoing, the closest prior art references neither anticipate nor reasonably make obvious the instantly claimed method for producing 1,2,3,4-tetrachloropropane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622